Title: To James Madison from Benjamin Henry Latrobe, 6 August 1812
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington Augt. 6t. 1812
I beg leave to submit to you, & to solicit your approbation of these accounts, the only ones relating to the public buildings on which I have occasion to give you any trouble, because unless allowed by you they cannot pass the treasury, and must stand as a charge against me personally.


1.Of the first, the enclosed affidavit explains the nature perfectly, and I will only add that altho’ the custom of all public buildings obliged me on extraordinary occasions to treat the workmen it is the only treat which I have charged the public with in the S. Wing of the Capitol. Mr Stelle has received of the Superintendent 100$ on acct.
2.The second is also for a treat on compleating the Vaults of the North wing. I promised it to the Workmen during your absence in July 1809 to induce them to strike the centers of the great arch, to do which they were afraid, the first arch having fallen down. To avoid dispute I contracted for 50$ for a supper for about 80 Men, including Liquors. I have paid the amount.
3.The third item is for the Assistance necessarily required for the Estimates called for by the House of Representatives in Jany. 1809, on which occasion I explained its necessity in a letter to You, and also had a verbal conversation on the subject.

Mr Hadfield has received 150$ of Mr. Munroe & 150 from me as he could not wait for the appropriation. Altho’ the Estimate of the timber part was not laid before Congress, it was made in great detail & required much labor.
I beg leave to refer to the Superintendent of the city for further information & am with high respect Yrs.
B Henry Latrobe
